Citation Nr: 0703304	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-40 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to non service-connected pension benefits.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from December 1973 to 
September 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in October 2004 and June 
2005 of the Department of Veterans Affairs (VA), Salt Lake 
City, Utah, regional office (RO).

Statements by the veteran received by the RO in October 2005 
could be construed as a service connection claim for 
hepatitis C.  This matter is referred to the RO for action 
deemed appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In testimony provided by video conference hearing with the 
undersigned in March 2006, the veteran identified VA medical 
centers and non-VA medical facilities that provided him with 
medical treatment.  Though some of the identified records may 
have already been associated with the claims folder, it is 
not clear that the record is complete.  

In addition, the veteran testified that he began receiving 
disability benefits from the Social Security Administration 
(SSA) in 1993.  These benefits were discontinued by SSA in 
1996, according to the veteran.  He also testified that he is 
currently reapplying for SSA disability benefits.  All SSA 
records should be obtained and associated with the claims 
folder.

With respect to the claim for non service-connected pension 
benefits, the clinical evidence of record does not include an 
examination report that sufficiently assesses the current 
severity of all of the veteran's disabilities.  A VA 
examination was performed in April 2005; however, the 
physician indicated in the report that the veteran's claims 
folder was unavailable for review in conjunction with the 
examination.  In diagnosing the veteran's disabilities, the 
physician indicated that analysis was difficult to provide 
due to a lack of medical records available for review, and 
the fact that the veteran was a poor historian.  The April 
2005 VA physician also did not have the veteran's SSA records 
to review.  Sufficient findings from such examinations are 
required in order to rate the individual disabilities so as 
to determine whether the veteran is entitled to pension 
benefits.  See Roberts v. Derwinski, 2 Vet. App. 387.  As 
such, this remand will request that the veteran be afforded a 
VA examination to assess all of the veteran's disabilities 
including any acquired psychiatric disability, and afford the 
RO the opportunity to fully develop the veteran's pension 
claim.
 
Accordingly, the case is REMANDED for the following action:

1.   After securing any necessary releases 
from the veteran, the RO should obtain the 
veteran's medical records from the 
following:

VAMCs in Leavenworth, Kansas (from 1986 to 
present); Columbia, Missouri (from 1986 to 
present); Prescott, Arizona (from 1993 to 
present); Tucson, Arizona (from 1997 to 
present); Salt Lake City, Utah (from 2005 
to present);

Tulane Hospital, New Orleans, Louisiana 
(from 1984 to present);

Marina, Arizona State Prison from (from 
1994 to present) and;

State of Utah, Department of Workforce 
Services.

If records cannot be obtained from any of 
these sources, and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

2.	The RO should obtain and associate with 
the claims 
folder the complete Social Security 
Administration (SSA) file of the veteran, 
to specifically include all records before 
the SSA administrative law judge (ALJ), as 
well as any disability decision (or 
decisions) pertaining to the veteran's 
disabilities.

3.	After completing the above, the RO 
should afford the 
veteran a comprehensive examination to 
assess the severity of the veteran's 
disabilities.  The claims file should be 
provided to the examiner prior to the 
examination, and the examiner should also 
generally address the extent of functional 
and industrial impairment from the 
veteran's disabilities.  See Gary v. 
Brown, 7 Vet. App. 229 (1994).

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


